Citation Nr: 1549785	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  13-26 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1958 to November 1962, with a subsequent period of service in the National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the Veteran's claim.  The Veteran filed a notice of disagreement (NOD) in July 2012.  A statement of the case (SOC) was provided in August 2013.  The Veteran perfected her appeal with the timely submission of a VA Form 9 (Substantive Appeal) in September 2013.

In September 2015, the Veteran testified before the undersigned at a video conference hearing.  A copy of the transcript has been associated with the claims file.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claim.

Remand may be required where the record before the Board contains insufficient medical information for evaluation purposes.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).

Here, the Veteran has claimed that her service-connected degenerative joint disease of the lumbar spine, posttraumatic stress disorder, migraine headaches, and carpal tunnel syndrome all contribute to her unemployability.  In this regard, the Veteran testified at her 2015 Board hearing that she last worked in January 2009 and was fired due to lost time from work because of the collective effects of the aforementioned service-connected disabilities.  

Additionally, the Veteran indicated that her service-connected degenerative joint disease of the lumbar spine had worsened since her last examination and that she was now experiencing symptoms of radicular pain into her bilateral lower extremities.  In this regard, it is noted that the Veteran's last VA examination for her lumbar spine was conducted in June 2013 and did not reveal any complaints or findings of radiculopathy at that time.

Although the June 2013 VA examination was adequate at its respective time, its contrast with the Veteran's subsequent contentions of a worsening condition must be reconciled.  VA has a duty to assist Veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 § C.F.R. § 3.159 (2014).  This duty to assist includes providing a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In this regard, VA must provide a new examination when a Veteran claims that a disability is worse than when originally rated or when the available evidence is too old to adequately evaluate the current state of the condition.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  The Veteran has reported worsening symptoms since the June 2013 VA examination and the change in symptoms demonstrated by the additional radicular complaints may illustrate a material change in the Veteran's condition.  As such, it is necessary to obtain a new examination in order to assess the current effects of the Veteran's lumbar spine disability and determine if there is any associated radiculopathy, as such results may have a bearing on the Veteran's entitlement to a TDIU.

Also, the VA examinations looked at each of the Veteran's service-connected disabilities separately, but did not consider them in conjunction with one another to determine any cumulative impact on the Veteran's employability.  In this case, the Board has determined that it would be of great assistance, due to the fact that the Veteran is claiming that the cumulative effects of her service-connected disabilities render her unemployable, if a VA social and industrial survey were conducted in order to properly assess the effects of the Veteran's disabilities in conjunction with one another.  The Board is aware of the Federal Circuit's recent holding that in a TDIU case "VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  However, several days after this decision, the Court clarified that the need for a combined-effects medical examination report or opinion in a TDIU case is to be determined on a case-by-case basis and depends on the evidence of record at the time of decision by the RO or the Board.  Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  As such, the combined effects of the Veteran's disabilities shall be taken into account in the VA social and industrial survey.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2012); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated her for the disabilities on appeal. After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all outstanding VA treatment records. All attempts to procure records should be documented in the file. If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2. After any additional evidence has been associated with the claims file, provide the Veteran with a VA examination to determine the current severity of the Veteran's service-connected degenerative joint disease of the lumbar spine. The entire file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. If the examiner does not have access to electronic medical records, any such relevant treatment records must be otherwise made available to the examiner for review. 

In particular, the VA examiner must discuss any subjective complaints of radiating pain into the lower extremities within the context of whether the Veteran has any diagnosed radiculopathy associated with her disability.

The examiner should provide a complete rationale for all opinions provided.

3. Thereafter, schedule the Veteran for a Social and Industrial Survey to ascertain the impact of her service-connected disabilities on her ordinary activities, to include her ability to perform sedentary type of work and manual type of work.  The claims folder contents must be made available for review. The VA Social and Industrial surveyor is requested to describe the Veteran's employment history, and provide a full description of the effects, to include all associated limitations, of the Veteran's service-connected disabilities on her ordinary activities, to include her ability to perform sedentary type of work and manual type of work, taking into consideration her level of education, special training, and previous work experience, but not her age or any impairment caused by nonservice-connected disabilities.

All opinions expressed should be accompanied by supporting rationale. 

4. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures. Stegall v. West, 11 Vet. App. 268 (1998)

5. After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




